Per Curiam.
A. B. Ware and John D. Wáre filed an equitable petition against the Bank of Powder Springs, seeking to restrain that bank from enforcing certain fi. fas. against them. Pending the hearing Mrs. Armilda Ware filed her intervention setting up an equitable claim to the land. At the interlocutory hearing the intervenor moved to dismiss the intervention. This motion was overruled. In its answer to the petition the bank prayed for an injunction against the petitioners and the intervenor. The prayer of the petitioners and the intervenor was refused; but the court granted an injunction against petitioners and Mrs. Ware, restraining them from interfering with a sale of the land by the sheriffs. This order was not excepted to; but subsequently Mrs. Ware filed an application for a modification of the ’ injunction granted by the court against her, and prayed that she might be allowed to file a statutory claim. Upon hearing this application the judge passed the following order: “Upon considering the within motion for modification of the former order in said case, rendered August 18, 1921, the same is hereby refused, and the modification of the order and prayer for the right to file her statutory claim denied.” This motion was one for modification of an interlocutory injunction, and the order above set forth as passed by the court was one refusing a modification of an interlocutory injunction. A judgment of this character is not one that can be brought to the Supreme Court for review by direct bill of exceptions, but should be made the subject of pendente-lite exceptions duly presented and filed. This being true, the- bill of exceptions in the case must be dismissed. Smith v. Willis, 107 Ga. 792 (33 S. E. 667); Ragan v. Ragan, 118 Ga. 151 (96 S. E. 96).

Writ of error dismissed.


All the Justices concur.